ORDER
PER CURIAM:
Inasmuch as it is necessary to the prompt dispatch of the business of the courts of Florida that judges be temporarily assigned to duty from one court of the same or greater jurisdiction to another court of the same or lesser jurisdiction from time to time, and that retired justices and judges, with their consent, provide a valuable reservoir of available judges for this purpose; and
Inasmuch as Article V, Section 2 of the Constitution of Florida, F.S.A. provides for the assignment of justices and judges and *23retired justices and judges by the chief justice of the Supreme Court of Florida, as follows:
“Section 2. Administration. — The chief justice of the supreme court is vested with, and shall exercise in accordance with rules of that court, authority temporarily to assign justices of the supreme court to district courts of appeal and circuit courts, judges of district courts of appeal and circuit judges to the supreme court, district courts of appeal, and circuit courts, and judges of other courts, except municipal courts, to judicial service in any court of the same or lesser jurisdiction. Any retired justice or judge may, with his consent, be likewise assigned to judicial service.” (Italics supplied.)
It is the opinion of this Court that the foregoing provision does not restrict assignments of retired justices and judges to judicial service in the Supreme Court, District Courts of Appeal or Circuit Courts, but authorizes assignments of them, with their consent, to judicial service in the Supreme Court, District Courts of Appeal and Circuit Courts, and in any other courts, except municipal courts, since there is no similar prohibition precluding their serving in said other courts as there is in respect to incumbent justices and judges. The obvious reason there is no similar restriction is that the framers of the Constitution provision appear to have taken into consideration that judicial service of retired justices and judges by assignments to any of said other courts would not interfere with the work of the courts, which could be the case if active justices and judges were eligible for assignments to judicial service in any of said other courts.
Moreover, in terms of actual experience and practical necessity, it has developed that unless retired justices and judges are assigned to said other courts, long delays in the discharge of case loads of some of the trial courts will result, since it has become increasingly difficult to find active judges at the trial court level who can accept assignments to other courts because their work loads of cases in their courts make it impractical for them to accept such assignments.
Therefore, it is hereby ordered that, pursuant to Article V, Section 2, of the Florida Constitution and the rules of this Court, retired Justices of the Supreme Court, retired Judges of the District Courts of Appeal and retired Judges of the Circuit Courts, with their consent, may be assigned by the Chief Justice of the Supreme Court of Florida to judicial service in any court, except municipal courts, in this State.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON, ADKINS and BOYD, JJ., concur.